DETAILED ACTION
	This is in response to the RCE filed on November 5th 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/20 has been entered.

Status of Claims
The supplemental amendment filed on 11/6/20 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 11-15, filed 11/6/20, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Samdanis et al. US 2019/0174498 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 12 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 contains the same limitations as the amendment to claim 1 – so it no longer further limits the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojou et al. US 2017/0208019 A1 in view of Samdanis et al. US 2019/0174498 A1.

	Regarding claim 1, Shimojou discloses a method of network slice management (abstract, paragraph 6);
	obtaining, by a first management device, isolation-sharing requirement information of a network slice (BSS is a network slice management device – Figs. 1, 3 and paragraphs 25, 30; slice/service management tables include isolation requirement – see Figs. 4, 7 and paragraph 53; the BSS obtains this information from the service request – paragraphs 57-58); and
	sending, by the first management device, a network slice management request message to a second management device (BSS sends message to the NFVO which is a second management device – Fig. 1 and paragraph 31), wherein the network slice management request message includes the isolation-sharing requirement information of the network slice (send message to NVFO – paragraph 75, Figs. 3 and 11; NVFO now has isolation requirement information based on the service request message – see paragraph 82 and Figs. 3 and 7), and the network slice management request message is used to instruct the second management device to select, create, configure or request to configure the network slice (resource change allows creation and configuration of network slices – paragraph 6; NFVO receives instruction from BSS and performs management of slices – paragraphs 31 and 35-37; also see Fig. 11 and paragraph 106).


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimojou to transmit SLA information of a network slice to a management device as taught by Samdanis for the purpose of configuring and managing network slices.  Samdanis explicitly discloses that by performing network slice management in a distributed manner, traffic variations can be more effectively handled while still maintaining a centralized network view in order to configure network slices (paragraph 115).

Regarding claim 2, Shimojou discloses receiving by the first management device a service request message, wherein the service request message carries isolation-sharing requirement information of a service, or the service message carries indication information used to obtain a service descriptor, and the service descriptor comprises the isolation-sharing requirement information (Fig. 1, paragraphs 57-58), and


Regarding claim 3, Shimojou discloses the isolation-sharing requirement information of the service comprises at least one of: a service level of a service, a user level, a priority of the network slice, a type of the network slice, an isolation sharing level of the network slice, SLA information, or KPI information (isolation requirement information taught by Shimojou comprises at least type of service because it requires an isolated slice, also includes at least service level information of a service – see Figs. 4 and 7; Shimojou does not appear to teach SLA or KPI information but these are both well-known concepts in the art).

Regarding claim 4, Shimojou discloses the network slice comprises at least one network slice component (slices require resources and thus have “components” – paragraphs 7-9) the isolation sharing requirement information of the network slice carries isolation sharing requirement information of the network slice component or the request message carries the isolation-sharing requirement information of the network slice component (this was addressed above in claim 1 – BSS sends service request message to NVFO, service request contains isolation requirement information – see paragraph 82, Fig. 7); and
the network slice management request message is further used to instruct the second management device to select, request, configure, or request to configure the network slice 

Regarding claim 5, it repeats the same limitations as the amendment to claim 1.  Therefore they are rejected for the same reasons given above.

Regarding claim 7, Shimojou discloses the isolation-sharing level of the network slice comprises at least one of: sharing, exclusivity, isolation, application isolation, soft isolation or hard isolation (by definition, an isolation-sharing level comprises at least “sharing”, “exclusivity” or “isolation”; Shimojou teaches that resources of a slice are “isolated” – see paragraph 24).

Regarding claim 8, it is a device claim that corresponds to the method of claim 1, thus it is rejected for similar reasons (Shimojou discloses devices to perform the method – see Fig. 10).

Regarding claims 9-12 and 14, they are dependent claims that correspond to the dependent claims 2-5 and 7 presented above; thus they are also rejected for similar reasons.

Regarding claim 15, it is also a device claim that corresponds to the method of claim 1, and the device of claim 8, thus it is rejected for similar reasons.

Regarding claims 16-17, they correspond to the previously presented dependent claims and thus are rejected for the same reasons.

Regarding claim 19, Shimojou discloses with the isolation-sharing requirement information of the network slice comprising the isolation-sharing level of the network slice, selecting, creating, or configuring the network slice, or requesting to configure the network slice, based on the isolation sharing level of the network slice (request creation or configuration based on instructions received which include isolation requirements – Fig. 11 and paragraphs 57-58, 106-108).

Regarding claim 20, Shimojou discloses with the isolation sharing level of the network slice being sharing, the selecting, creating, or configuring of the network slice, or requesting to configure the network slice comprises selecting an existing network slice whose isolation-sharing level is sharing, wherein with the isolation-sharing level being isolation or exclusivity, creating the network slice (this is merely following the instructions regarding the isolation requirement, Shimojou teaches either sharing slices or excluding slices depending on the isolation requirement, as well as allocating resources – see paragraphs 6-7, 33, 39, 51, 58 and Fig. 4; thus it teaches creating, configuring, and requesting resource allocation in response to isolation sharing level being isolation and selecting an existing slice when isolation is not required).

	Regarding claim 21, Shimojou discloses a method of network slice management (abstract, paragraph 6);

and selecting, creating, or configuring the network slice based on the network slice management request message (resource change allows creation and configuration of network slices – paragraph 6; NFVO receives instruction from BSS and performs management of slices – paragraphs 31 and 35-37; also see Fig. 11 and paragraph 106).

	Shimojou does not explicitly disclose wherein the isolation-sharing requirement information of the network slice includes at least one of a user level of the network slice, a priority of the network slice, a type of the network slice, an isolation-sharing level of the network slice, service level agreement (SLA) information of the network slice, and key performance indicator (KPI) information of the network slice.  But this is taught by Samdanis as a system for configuring network slices (abstract), including SLA information of the network slice (see paragraphs 39-41), the SLA information of the network slice is transmitted between management devices as required by the claim (see paragraphs 95-99 and Fig. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimojou to transmit SLA information of a network slice to a management device as taught by Samdanis for the purpose of configuring and 
 
	Regarding claim 22, Shimojou discloses isolation requirement information of the network slice comprises isolation sharing … of the network slice and selecting, creating, or configuring the network slice, or requesting to configure the network slice, based on the isolation sharing … of the network slice (send message to NVFO – paragraph 75, Figs. 3 and 11; NVFO now has isolation requirement information based on the service request message – see paragraph 82 and Figs. 3 and 7; this message allows creation and configuration of network slices – paragraph 6; NFVO receives instruction from BSS and performs management of slices – paragraphs 31 and 35-37; also see Fig. 11 and paragraph 106).  Shimojou does not explicitly disclose an isolation “level” but it teaches either using isolation or not.  Under the broadest reasonable interpretation, this is at least two levels, one level being isolation, and another level being no isolation.  Therefore, one of ordinary skill in the art would understand Shimojou to at least suggest an isolation sharing “level” of the network slice as required by the claim.

	Regarding claim 23, it corresponds to claim 20.  Therefore it is rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vrzic US 2017/0141973 A1 discloses a method for network slice management (abstract), including isolation requirements (paragraphs 70-72) and sending messages between management devices (Fig. 17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975